Exhibit Form of Series A Common Stock Purchase Warrant Warrant to Purchase Common Stock Date of Issuance: October, 2009 Warrant to Purchase an Aggregate of shares of Common Stock FOR VALUE RECEIVED, Digital Lifestyles Group, Inc., a Delaware corporation (the “Company”), promises to issue in the name of, and sell and deliver to (the "Holder") a certificate or certificates for an aggregate of () shares of the Company’s common stock, par value $0.03 per share (the “Common Stock”), upon payment by the Holder of Thirty-one Cents ($0.31) per share (the “Exercise Price”), with the Exercise Price being subject to adjustment in the circumstances set forth below. 1. Exercise of Warrant. (A)Exercise Period.The Holder may exercise this Warrant, in whole or in part (but not as to fractional shares), at any time and time to time commencing on the date hereof and ending at 5:00 p.m., Eastern Time, on the third (3rd) anniversary of the date hereof (the “Exercise Period”). (B)Exercise Procedure. (i)This Warrant will be deemed to have been exercised at such time as the Company has received all of the following items (the “Exercise Date”): (a)a completed Exercise Agreement, in the form attached hereto as Exhibit 1, executed by the Holder (the “Purchaser”); and (b)a certified check or other immediately available funds payable to the Company in an amount equal to the sum of the product of the Exercise Price multiplied by the number of shares of Common Stock being purchased upon such exercise. (ii)Certificates for the shares of Common Stock purchased upon exercise of this Warrant will be delivered by the Company to the Purchaser within ten (10) business days after the Exercise Date.Unless this Warrant has expired or all of the purchase rights represented hereby have been exercised, the Company will prepare a new Warrant representing the rights formerly represented by this Warrant that have not expired or been exercised.The Company will, within such ten (10) day period, deliver such new Warrant to the Holder at the address set forth in this Warrant. (iii)The shares of Common Stock issuable upon the exercise of this Warrant will be deemed to have been transferred to the Purchaser on the Exercise Date, and the Purchaser will be deemed for all purposes to have become the record holder of such Common Stock on the Exercise Date. 1 (iv)The issuance of certificates for shares of Common Stock upon the exercise of this Warrant will be made without charge to the Purchaser for any issuance tax in respect thereof or any other cost incurred by the Company in connection with such exercise and related transfer of the shares; provided, however, that the Company shall not be required to pay any tax that may be payable in respect of any transfer involved in the issuance and delivery of any certificate or instrument in a name other than that of the Holder of this Warrant, and that the Company shall not be required to issue or deliver any such certificate or instrument unless and until the person or persons requiring the issue thereof shall have paid to the Company the amount of such tax or shall have established to the satisfaction of the Company that such tax has been paid. (v)The shares of Common Stock issuable upon the exercise of this Warrant will be “restricted securities” as that term is defined in the Securities Act of 1933.
